 52DECISIONSOF NATIONALLABOR RELATIONS BOARDUNITED AIRCRAFT CORPORATION PRATT & WHITNEYAIRCRAFT DIVISION,PetitionerandINTERNATIONAL AIR-CRAFT LODGES NO. 1746 and 1746 A of the INTERNATIONALASSOCIATION OF MACHINISTS, AFL. CasesNos. 1-RM-171,1-RM-172, and 1-RM-173.March25, 1954DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a con-solidated hearing was held beforeHarold Kowal, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.The Employer filed these petitions to test the appropriatenessof units in a number of plants in Connecticut in which the Unionwas certified by the Board.' Since those certifications theEmployer and the Union have been in contractual relationship.The only contract in evidence covers the employees in theEast Hartford plant, the Willgoos Laboratory, and the D. E.Laboratory and is for a 3-year period ending December 4,1953. This contract, as well as the certifications, covers allproduction and maintenance employees with certain exclusionsbutmakes no specific provision for the placement of leadmenor watch engineers. Heretofore the parties have bargained forthese classifications as part of the unit but the Employer nowurges that, because of changes in the duties and functions ofthe watch engineers and some of the leadmen, they are super-visors within the meaning of the Act and should be excludedfrom the units.' The Union denies that such changes have oc-curred and contends that the disputed employees should beincluded in the units. Neither of the parties desires an electionat this time.The hearing officer referred to the Board the Union'smotionto dismiss the petitions on the ground, inter alia, that thereisno question concerning representation. As it appears thatthe only issue raised by this proceeding is whether certainindividuals are supervisors within the meaning of the Act andthat otherwise neither the validity of the existing certificationsnor the Union's majority status among the Employer's em-ployees is challenged, we find that the petitions raise no presentquestion concerning representation of the Employer's em-ployees.We shall therefore grant the Union's motion and dis-'Pursuant to a Board-directed election (60 NLRB 190) the Union was certified as therepresentative of the Employer's employees at East Hartford on March 2, 1945. Pursuant toconsent elections the Union was certified as the representative of the Employer's employeesat the Willgoos Laboratory on July 14, 1950 (Case No. 1-RC-1531); at the D. E Laboratoryon September 17, 1948 (Case No. 1-RC-626); at the Meriden plant on Novembers 23, 1951(Case No. 1-RC-2433); at the Portland plant on November 26, 1951 (Case No. 1-RC-2444);and at the Southington plant on June 20, 1951 (Case No. 1-RC-2173).2 At the hearing the Employer amended its petition to exclude the classification of groupsupervisor rather than leadman.108 NLRB No. 10. UNITED AIRCRAFT CORPORATION53miss the petitions as such3 and shall treat them as tantamountto motions by the Employer to amend the existing certificationswith respect to leadmen and watch engineers.4The Employer established the classification of leadman inabout1946.Since the creation of the leadman's job, the Em-ployer has expanded its facilities substantially.As a resultof the expansion,the Employer alleges, a number of super-visory duties and responsibilities have been assumed by manyof the leadmen.The Employer plans to recognize this changein circumstances by reclassifying the supervisory leadmenas group supervisors;the others are to be reclassified to anew hourly rated job to be known as working leader and willnot possess supervisory duties.At the time of the hearingtherewere about 1,600 employees classified as leadmen,ofwhom the Employer contends that about 1,000 were, orwithin the ensuing 4-month period would become, supervisorswithin the meaning of the Act.The average leadman has a crew of about 11 employees. Heworks under a foreman who usually has about 3 leadmen underhis direction.At the time of the hearing the Employer wasunable to identify the leadmen who would become group super-visors.However, it did indicate that it would base its deter-mination in part, at least, on an evaluation of answers toquestionnaires filled out by the Employer's foremen.In thisconnection the Employer introduced a tabulation of thesequestionnaires into evidence.Although the tabulation indicates,for example, that all leadmen assign and direct the work ofother employees to some extent and that some of the leadmenplay a part in the recommendation of promotion,transfer, andother changes in the status of employees,it is not clear to uswhether the assignments and directions are more than routineor that the recommendations which they make are given effec-tive weight.In these circumstances,including the fact that the Employerindicated at the hearing that it was on the verge of reclassi-fying the leadmen and that the classification of leadman willbe abolished when the proposed reclassification program iscompleted,we shall make no determination as to the unitplacement of leadmen.And, while under the circumstances wemake no disposition as to employees to be classified as groupsupervisors,we note the following:The Employer alleges thatthose who are reclassified to group supervisors,in additionto the duties they had as leadmen,will have the authority,inter alia, to make effective recommendations of changes instatus of all employees under them.The possession of suchauthoritywill clearly render them supervisors within themeaning of the Act, and they will be excluded,as such, underthe terms of the existing certifications.3 Accordingly,we do not pass upon the other grounds urged by the Union for dismissingthe petition.4Tide Water Associated Oil Company,101 NLRB 570. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employeralso contendsthat the watchengineers aresupervisors within the meaning of the Act. The watch engineerswork in the Employer's powerhouses at East Hartford, WiligoosLaboratory, D. E. Laboratory, and Southington and are incharge of crews consisting of from 4 to 9 employees. Thepowerhouses operate on a 3-shift schedule, and the watchengineers take turns on each shift. Although there is. a fore-man in charge of each powerhouse during the day shift, awatch engineer is in complete charge in each powerhouseduring the other 2 shifts. They also have complete charge ofthe assignment and direction of the work of the employeesunder them and maintain discipline among their crews. Attimes the foremen seek the watch engineers'opinions aboutthework of employees in their crews and give great weightto these opinions when rating employees. In view of thesefacts and on the record as a whole, we find that the watchengineers are supervisors within the meaning ofthe Act.5We shall, therefore, amend our certifications of representa-tives issued in Cases Nos. 1-R-2194, 1-RC-626, 1-RC-1531,and 1-RC-2173 in accordance with these findings.6[The Board ordered the certifications of representativesissued in Cases Nos. 1-R-2194, 1-RC-626, 1-RC-1531, and1-RC-2173 amended so that the units for which the Interna-tionalAssociation of Machinists, AFL, was certified shallexclude the classification of all watch engineers,7 and dismissedthe petitions filed in this consolidated case.]Member Beeson took no part in the consideration of theabove Decision and Order.5 Tide Water Associated Oil Company,supra6 There are no watch engineers at the Meriden or Portland plant.7 This is not to be construed as a recertification.SOUTHBRIDGE FINISHING COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL UNION NO.86,A.F.L., PetitionerandTEXTILE WORKERS UNION OFAMERICA, CIO. Cases Nos. 1-RC-3326, 1-RC-3327, 1-RC-3328, 1-RC-3329, and 1-RC-3331. March 25, 1954DECISION AND ORDERUpon separate petitions filed under Section 9 (c) of theNationalLabor Relations Act, a consolidated hearing washeld before Leo J. Harroran, hearing officer. The hearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in these cases, the Board finds:108 NLRB No. 13.